Watson, Judge:
This protest places in issue the classification of certain articles described on the invoice as “spiral stakes”. The importation is a large corkscrew shaped piece of metal with a metal loop at one end. These articles were classified pursuant to item 790.10 of the Tariff Schedules of the United States which provides for dog leashes, collars, muzzles, harnesses, and similar dog equipment, dutiable at the rate of 10% per centum ad valorem. Plaintiff claims that they are properly classifiable pursuant to item 666.00 of said tariff schedules as “agricultural * * * implements not specially provided for” and hence, free of duty. Plaintiff is the customs broker for Rosenel International Corp., the consignee of this merchandise.
Plaintiff’s case merits summary treatment. Plaintiff’s sole witness testified perfunctorily as to some scattered farm uses of the importation, but supplied nowhere near the proof necessary to rebut the presumption that the importation is chiefly used as a stake to which dogs are tied and therefore is equipment provided for in item 790.10. Accordingly, we find that the importation was properly classified pursuant to said provision.
Judgment will issue accordingly.